       Case 1:19-cv-01724-VEC-JLC Document 22 Filed 05/14/20 Page 1 of 3


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 5/14/2020
  TARA CHAMBLESS,


                               Plaintiff,
                                                            19-CV-1724 (VEC)
                        -against-                                ORDER
 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                               Defendant.

VALERIE CAPRONI, United States District Judge:

       Plaintiff Tara Chambless brings this action pursuant to §§ 205(g) and 1631(c)(3) of the

Social Security Act (“the Act”) and 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking review of the

denial of her application for Supplemental Security Income (“SSI”). Compl. (Dkt. 1). The

parties have cross-moved for judgment on the pleadings. (Dkts. 17, 19). On April 20, 2020,

Magistrate Judge Cott issued a Report and Recommendation (“R&R”), recommending that

Plaintiff’s motion be granted, that the Commissioner’s motion be denied, and that the case be

remanded for further proceedings. (Dkt. 21). Neither party filed objections. For the following

reasons, Plaintiff’s motion is GRANTED, Defendant’s cross-motion is DENIED, and the case is

REMANDED for further proceedings consistent with Judge Cott’s R&R.

                                            DISCUSSION

       In reviewing final decisions of the Social Security Administration (“SSA”), courts

“conduct a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the

correct legal standards have been applied.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014)

(quoting Kohler v. Astrue, 546 F.3d 260, 264–65 (2d Cir. 2008)). “‘Substantial evidence’ is
       Case 1:19-cv-01724-VEC-JLC Document 22 Filed 05/14/20 Page 2 of 3



‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8,

2009) (citation omitted); see also Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Careful review of Judge Cott’s R&R reveals that there is no clear error in its conclusions.

As the R&R explains, the Administrative Law Judge failed to fully develop Plaintiff’s medical

history when faced with deficiencies in the record, as was the ALJ’s duty. R&R at 35–42; see

Sims v. Apfel, 530 U.S. 103, 110–11 (2000); Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).

Accordingly, the Court adopts the R&R in full.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

GRANTED. Defendant’s cross-motion for judgment on the pleadings is DENIED. This case is

REMANDED for further proceedings consistent with Judge Cott’s Report and Recommendation.

See R&R at 39–42. Because the R&R gave the parties adequate warning, see R&R at 42,

Defendant’s failure to file adequate objections to the R&R precludes appellate review of this

decision. See Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008).


                                                  2
        Case 1:19-cv-01724-VEC-JLC Document 22 Filed 05/14/20 Page 3 of 3



        The Clerk of Court is respectfully directed to terminate all open motions and close this

case.



SO ORDERED.

                                                     _________________________________
Date: May 14, 2020                                   VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                                 3
